Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 11 as arranged, specifically “and an annular portion of which one end is connected to another end of the first straight line portion; a third dielectric cover covering at least a part of the antenna element from outside, and having an opening at a side of an end portion of the antenna element opposite to the power feeding point, wherein the antenna element extends outside the opening.” Arguments presented in Remarks dated 11 July 2022 (see p. 8, paras. 1-2) are found convincing regarding the pervious grounds of rejection. The modifications necessary to the prior art of record would not be obvious.
The prior art does not teach or render obvious independent claim 18 as arranged, specifically “an annular portion of which one end is connected to another end of the first straight line portion, and a second straight line portion connected to another end of the annular portion; and a first dielectric cover covering the antenna element from outside, wherein the antenna element is a collinear array antenna in which the annular portion serves as a delay portion.” Arguments presented in Remarks dated 11 July 2022 (see para bridging pp. 8-9) are found convincing regarding the pervious grounds of rejection. The modifications necessary to the prior art of record would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 4-6, 8-12, 15, and 18-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896